THE LAZARD FUNDS, INC. Lazard Enhanced Opportunities Portfolio Supplement to Prospectus dated May 1, 2015 The following replaces "Summary Section – Management – Portfolio Managers/Analysts": Sean Reynolds, a portfolio manager/analyst on the Investment Manager’s capital structure and convertibles-based teams, has been with the Portfolio since December 2014. Frank Bianco, a portfolio manager/analyst on the Investment Manager’s capital structure and convertibles-based teams, has been with the Portfolio since December 2014. The following replaces any contrary information in "Fund Management – Portfolio Management": Enhanced Opportunities Portfolio – Sean Reynolds and Frank Bianco (each since December 2014) September 29, 2015
